      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


IOU CENTRAL, INC.                              Case No. 1:19-CV-4427
d/b/a IOU FINANCIAL, INC.,

      Plaintiff,
v.

EMBRYOLISSE USA, INC n/k/a
ZOBEAUTY, INC.,
TIMOTHY M. KOST,
MICHELLE SHAFFER-KOST,
RICHARD J. MCINTYRE,
MCINTYRE, THANASIDES,
BRINGGOLD, ELLIOTT, GRIMALDI,
GUITO & MATTHEWS, P.A.

     Defendants.
________________________________/

            MCINTYRE DEFENDANTS’ BRIEF IN SUPPORT OF
                 DEFENDANTS’ MOTION TO DISMISS

I.    INTRODUCTION

      Plaintiff seeks to force a Florida law firm and attorney into litigating in

Georgia for alleged actions supposedly taken entirely within the state of Florida,

during the representation of Florida clients. Plaintiff fails to allege any relationship

between the state of Georgia its and its claims. Pursuant to the Constitution and

controlling Supreme Court and Eleventh Circuit law, this action should be dismissed

for lack of personal jurisdiction and improper venue.



                                           1
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 2 of 26




II.   STATEMENT OF THE CASE1

      Defendant McIntyre, Thanasides, et al., P.A. (“McIntyre Firm”) is a Florida

law firm with three Florida offices. Doc. 36-1, ¶2; Aff. P. Thanasides, ¶4 (July 1,

2020) (attached as Exhibit A). Defendant Richard McIntyre (“Mr. McIntyre”) is an

attorney at McIntyre Firm and a Florida resident. Ex. A, ¶5. (McIntyre Firm and Mr.

McIntyre are hereinafter referred to collectively as “McIntyre”).

      Defendant Embryolisse USA, Inc. (“EUSA”) is a Florida corporation with its

principal place of business in Florida. Doc. 36-1, ¶3. EUSA’s principals, Defendants

Timothy Kost and Michelle Shaffer-Kost (the “Kosts”),2 are residents of the state of

Florida. Doc. 36-1, ¶9.

      Plaintiff, IOU Central, Inc. (“IOU”), is a Delaware corporation with its

principal place of business in Georgia. Doc. 36-1, ¶1. On 7/25/18, IOU loaned

money to EUSA (the “Loan”). Doc. 36-1, ¶13. The Loan was guaranteed by the

Kosts. Doc. 36-1, ¶15.

      EUSA was a distributor for Laboratoires Embryolisse, a French cosmetics

company. Laboratoires Embryolisse informed EUSA in October 2018 that EUSA

would no longer have license to distribute Embryolisse products or use the



1
  The factual statements supported by citations to the complaint are allegations of
Plaintiff and are not admitted.
2
  While IOU’s Second Amended Complaint removed the Kosts from the caption,
IOU maintained its breach of contract claim against the Kosts.

                                         2
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 3 of 26




Embryolisse mark after January 1, 2019. Ex. A, ¶8, Ex.1. EUSA then retained

McIntyre. Ex. A, ¶6. McIntyre did not know or have any relationship with EUSA or

the Kosts until October 2018. Ex. A, ¶12-13. McIntyre has not provided legal

services to EUSA or the Kosts outside the state of Florida. Ex. A, ¶16.

      EUSA defaulted on Loan payments on 11/2/18. Doc. 36-1, ¶26. On 11/6/18,

IOU contacted McIntyre regarding EUSA’s default. Doc. 36-1, ¶31-32. On

11/27/18, IOU again contacted McIntyre. Doc. 36-1, at ¶34-35.

      On or around 11/29/18, IOU retained a third-party collection agency, Altus

Global Trade Solutions (“Altus”), to enforce the Loan. Ex. A, ¶25. Over the next

few months, Altus contacted EUSA, the Kosts, and McIntyre Firm multiple times to

collect the debt. Ex. A, ¶25-26, 38-31, Exs.2-4.

      In July and September 2019, creditors of EUSA and the Kosts brought two

separate actions in Hillsborough County, Florida, for defaults under their respective

loan agreements. Doc. 36-1, ¶39, 42 (“Florida Circuit Court Cases”). McIntyre Firm

received a $300 flat fee for defending EUSA and the Kosts in each case, totaling

$600. Ex. A, ¶33-34.

      In November 2019, McIntyre Firm filed a petition for bankruptcy on behalf

of the Kosts in the Middle District of Florida, Case No. 8:19-bk-10678-CPM (“Kost




                                         3
         Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 4 of 26




Bankruptcy”).3 Doc. 16. McIntyre Firm received a $2,000 flat fee for its services in

connection with the Kost Bankruptcy. Ex. A, ¶35.

        The Kosts were granted a discharge on March 24, 2020. Kost BK, Dkt. 31.

IOU did not seek relief from the automatic stay, file a proof of claim, file an

adversary proceeding, contest the Kosts’ insolvency, object to the discharge, or

otherwise participate in the Kost Bankruptcy. Kost BK, Dkt. passim.

        IOU now seeks to hold McIntyre liable for its clients’ debt, which was

incurred prior to McIntyre’s representation. Doc. 36-1, ¶53.

III.    SUMMARY OF THE ARGUMENT

        IOU’s Second Amended Complaint is its third shotgun attempt to spin a

simple loan default into an elaborate, preposterous conspiracy so it can collect

nuisance payments from solvent third parties. This case must be dismissed for lack

of personal jurisdiction and improper venue. All the alleged actions or omissions

giving rise to IOU’s claims against McIntyre occurred in Florida, where McIntyre

resides.

        IOU’s allegations against McIntyre are conclusory, incongruous, unsupported

by well-pleaded facts. IOU fails to separate into a different count each cause of

action, and asserts multiple claims against multiple defendants without specifying

which defendant is responsible for which act. Counts III and IV fail to state a viable


3
    Filings from the Kost Bankruptcy are cited herein as “Kost BK, Dkt. _.”

                                           4
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 5 of 26




claim against McIntyre, as each asserted cause of action is either devoid of factual

support, refuted by IOU’s own allegations, or insufficient as a matter of law. IOU’s

demand for attorneys’ fees in Count V is not an independent cause of action that can

provide grounds for personal jurisdiction under Georgia’s long arm statute.

      IOU’s sole allegation to establish McIntyre’s presence in Georgia is

McIntyre’s appearance as counsel on behalf of an unrelated party, in an unrelated

matter, in a Georgia court. That lawsuit has nothing to do with IOU’s claims in the

instant case. To force McIntyre into Georgia based on this single, attenuated contact

would violate McIntyre’s Due Process rights.

IV.   LEGAL STANDARD

   A. Personal Jurisdiction: Constitutional Standard

      Personal jurisdiction must comport with due process. Due process requires a

nonresident “have certain minimum contacts with [the forum] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Int'l Shoe Co. v. State of Wash., Office of Unemployment Comp.

& Placement, 326 U.S. 310, 316 (1945) (citation omitted).

      The “minimum contacts” analysis looks to the defendant’s contacts
      with the forum State itself, not the defendant’s contacts with persons
      who reside there…. But the plaintiff cannot be the only link between
      the defendant and the forum. Rather, it is the defendant’s conduct that
      must form the necessary connection with the forum State that is the
      basis for its jurisdiction over him.

Walden v. Fiore, 571 U.S. 277, 285 (2014).

                                         5
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 6 of 26




      There are of course two methods to obtain personal jurisdiction: general and

specific. “For an individual, the paradigm forum for the exercise of general

jurisdiction is the individual's domicile; for a corporation, it is an equivalent place,

one in which the corporation is fairly regarded as at home.” Goodyear, 564 U.S. at

924. A corporation is “at home” in “the corporation’s place of incorporation and its

principal place of business.” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1552 (2017).

      In determining whether specific personal jurisdiction exists over a

nonresident, courts conduct a three-part due process inquiry:

      (1) whether the plaintiff's claims “arise out of or relate to” at least one
      of the defendant's contacts with the forum; (2) whether the nonresident
      defendant “purposefully availed” himself of the privilege of conducting
      activities within the forum state, thus invoking the benefit of the forum
      state's laws; and (3) whether the exercise of personal jurisdiction
      comports with “traditional notions of fair play and substantial justice.”

Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013).

   B. Motion to Dismiss: Legal Standard

      “A plaintiff seeking the exercise of personal jurisdiction over a nonresident

defendant bears the initial burden of alleging in the complaint sufficient facts to

make out a prima facie case of jurisdiction.” Mazer, 556 F.3d at 1274. “A motion to

dismiss for lack of personal jurisdiction must be granted if there are insufficient

facts to support a reasonable inference that the defendant can be subjected to the

court’s jurisdiction.” See Lamensdorf v. New York University, 2010 WL 11519546,

*3 (M.D. Ga. 2010) (internal citation omitted, emphasis added).

                                           6
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 7 of 26




      [O]nly a complaint that states a plausible claim for relief survives a
      motion to dismiss. Determining whether a complaint states a plausible
      claim for relief will [] be a context-specific task that requires the
      reviewing court to draw on its judicial experience and common sense.
      But where the well-pleaded facts do not permit the court to infer more
      than the mere possibility of misconduct, the complaint has alleged—
      but it has not “show[n]”—“that the pleader is entitled to relief.” Fed.
      Rule Civ. Proc. 8(a)(2).

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). See also Brazil v. Janssen Research & Dev. LLC, 249 F.

Supp. 3d 1321, 1335 (N.D.Ga. 2016) (“The Court also does not accept as true

‘unwarranted deductions of fact or legal conclusions masquerading as facts.’”)

(quoting Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006)).

V.    MCINTYRE IS NOT SUBJECT TO GENERAL JURISDICTION IN
      GEORGIA.

      Mr. McIntyre is domiciled in Florida. McIntyre Firm is incorporated in

Florida, and has its principal place of business in Florida. McIntyre does not

maintain an office or agent in Georgia. IOU alleges McIntyre filed a lawsuit in

Georgia for an unrelated client, but one lawsuit falls far short of establishing that

McIntyre is “at home” in Georgia. See Rowe v. Gary, Williams, Parteni, Watson &

Gary, P.L.L.C., 723 Fed. Appx. 871, 874-75 (11th Cir. 2018).

VI.   IOU FAILS TO ALLEGE A BASIS FOR SPECIFIC JURISDICTION
      OVER MCINTYRE IN GEORGIA.

      Georgia’s long-arm statute provides, in relevant part:




                                         7
       Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 8 of 26




      A court of this state may exercise personal jurisdiction over any
      nonresident…as to a cause of action arising from any of the acts, [or]
      omissions…enumerated in this Code section…if in person or through
      an agent, he or she:
      (1) Transacts any business within this state;
      (2) Commits a tortious act or omission within this state, except as to a
      cause of action for defamation of character arising from the act; [or]
      (3) Commits a tortious injury in this state caused by an act or omission
      outside this state if the tortfeasor regularly does or solicits business, or
      engages in any other persistent course of conduct, or derives substantial
      revenue from goods used or consumed or services rendered in this
      state...

O.C.G.A. § 9-10-91.

      In support of specific jurisdiction, IOU alleges:

      Per O.C.G.A. § 9-10-90 et seq and/or the Constitution, personal
      jurisdiction exists, is proper and just for Defendants, who transacted
      business in Georgia personally and/or through their agent(s); such as
      RT/MT litigating a complex case in the Court from 2016-2018, Case
      No. 1:16-cv-02312-MLB [compare Doc 10-2] committed, or conspired
      to commit tortious acts or omissions, including by agents of each other,
      by persistent contact there, from which they derived revenue from
      services; reasonably consented to personal jurisdiction there, where
      they are subject to liability, purposefully availed themselves to
      activities there and consented to its jurisdiction.

IOU’s word salad fails to state a viable basis for jurisdiction. Except for the reference

to unrelated Case No. 1:16-cv-02312-MLB, IOU fails to differentiate between

Defendants, making impossible to discern which of the allegations apply to

McIntyre. Regardless of how IOU’s allegations are construed, specific jurisdiction

over McIntyre does not exist.




                                           8
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 9 of 26




   A. IOU’s Claims Do Not Arise from a Business Transaction with McIntyre.

      Under § 9-10-91(1), a court may exercise personal jurisdiction over a

nonresident who transacts business in the state, “as to a cause of action arising from”

that transaction. IOU alleges McIntyre “transacted business in Georgia” by

representing an unrelated client in an unrelated matter in Georgia court. IOU’s

claims do not arise from McIntyre’s appearance in that case. Ex. A, ¶39. The only

Georgia business transaction related to IOU’s claims is the Loan. McIntyre was not

a party to the Loan, and did not represent EUSA or the Kosts at the time of that

transaction. Ex. A, ¶12-14.

   B. IOU Does Not Allege a Tortious Act or Omission in Georgia.

      IOU appears to allege six tort claims against McIntyre: fraud, conspiracy,

fraudulent transfer, and malicious procurement (Count III), aiding and abetting

breach of fiduciary duty, and aiding and abetting conversion (Count IV). IOU also

asserts a claim for attorneys’ fees as a separate count (Count V).

      The purported conduct underlying each of IOU’s claims against McIntyre

occurred entirely outside of Georgia. IOU alleges it had two phone or email

communications with McIntyre in Florida initiated by IOU. Ex. A, ¶22-23. Under

Georgia law, McIntyre’s alleged statements or omissions, and thus any resulting tort,

occurred in Florida, not Georgia. See LABMD, Inc. v. Tiversa, Inc., 509 Fed. Appx.

842, 844 (11th Cir. 2013) (“For purposes of personal jurisdiction…Georgia courts



                                          9
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 10 of 26




have ruled that—when a defendant uses the telephone or email to contact a Georgia

resident—defendant’s conduct occurs at the place where defendant speaks into the

telephone or types and sends his email.”); Anderson v. Deas, 279 Ga.App. 892, 893–

94 (2006) (offense occurs where the defendant speaks into the telephone); Huggins

v. Boyd, 304 Ga.App. 563, 565 (2010) (conduct occurred where defendant typed

emails).

      Addressed generally, IOU’s tort claims against McIntyre fail because IOU’s

sole damage is nonpayment under the Loan by EUSA. See e.g. Internal Med. All.,

LLC v. Budell, 290 Ga.App. 231, 239 (2008) (“conversion is not a viable claim where

there is nothing more than a failure by the defendant to pay money owed”); Dixie

Diners Atlanta, Inc. v. Gwinnett Fed. Bank, FSB, 211 Ga.App. 364, 366 (1993)

(“There is, moreover, particularly no confidential relationship between lender and

borrower...for they are creditor and debtor with clearly opposite interests....”);

      IOU joins multiple causes of action in Counts III and IV based on vague,

conflicting, and conclusory allegations, in violation of Rules 8(a)(2) and 10(b). As

with its blanket jurisdictional allegations, Counts III and IV fail to differentiate

between the defendants, or set forth facts with specificity. See Am. United Life Ins.

Co. v. Martinez, 480 F.3d 1043, 1065 (11th Cir. 2007) (claims of fraud, aiding and

abetting fraud, and conspiracy to commit fraud must be alleged with specificity).




                                          10
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 11 of 26




      When each claim that can be discerned from IOU’s mishmash of allegations

is individually tested, the result is the same: IOU fails to state a viable cause of action

and cannot successfully assert personal jurisdiction over McIntyre in Georgia.

      1. IOU’s Allegations of Fraud Do Not Provide a Basis for Jurisdiction over
         McIntyre.

      Fraud requires (1) a false representation; (2) scienter; (3) intent to induce the

plaintiff to act or refrain from acting; (4) justifiable reliance; and (5) damage. See

Next Century Commc'ns Corp. v. Ellis, 318 F.3d 1023, 1027 (11th Cir. 2003).

      IOU seemingly alleges McIntyre misrepresented that EUSA and the Kosts: 1)

planned to sue Laboratoires Embryolisse, 2) were ending their business and not

suing Laboratoires Embryolisse, and 3) could not repay the Funds. IOU claims

McIntyre’s statements were false, because “there was no French company to sue or

pursue,” EUSA and the Kosts “did not close but continued their business under a

different name to fraudulently conceal it from IOU,” and EUSA and the Kosts “had

assets to pay the Loan [and] the ability to resume payments on the Loan.”

      The alleged representations that relate to supposed future events are not

actionable in fraud as a matter of law. See 6428 Church St., LLC v. SM Corrigan,

LLC, 352 Ga.App. 437, 440 (2019) (“[A] false representation is actionable in fraud

only if it relates to an existing fact or past event. Opinions, predictions, and

conjecture regarding future events do not give rise to a fraud claim.”) (citations

omitted).

                                            11
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 12 of 26




      IOU’s allegation that Laboratoires Embryolisse does not exist is an irrational

assumption, based solely on the allegation that “IOU has no indication that

EM/TK/MK pursued any action against the French company.” This allegation more

plausibly infers EUSA simply chose not to file a lawsuit. Laboratoires Embryolisse

absolutely exists. See Ex. A, ¶7-8, 27, 36-37, Exs.1, 4, 6. Laboratoires Embryolisse’s

termination of the distribution agreement and cease and desist letter establish EUSA

discontinued its business and was required to change its name because it no longer

had a license to use the Embryolisse mark. Ex. A, ¶8, 27, Exs.1, 4.

      IOU assumes EUSA/the Kosts could afford Loan payments because the

creditors in the Florida Circuit Court Cases alleged they were paid until February

2019. IOU’s conclusion is logically flawed. EUSA’s ability to pay other creditors

does not equate to an ability to pay all of its creditors, including IOU. The Court

need not accept IOU’s unwarranted deductions of fact as true.

      IOU also alleges McIntyre committed fraud by failing to disclose: 1) the 2017

and 2018 Mortgages, 2) EUSA and the Kosts’ intent “to use the Funds to later retain

RM/MT for other work,” and 3) that EUSA and the Kosts “were not paying the

Loan.” McIntyre’s alleged nondisclosures do not constitute fraud. “Suppression of a

material fact is fraud only if there is a duty to disclose arising from a fiduciary

relationship or the particular circumstances of the case.” Bogle v. Bragg, 248

Ga.App. 632, 636 (2001). IOU does not allege any basis for imposing a duty of



                                         12
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 13 of 26




disclosure on McIntyre. Instead, McIntyre was under an absolute duty not to reveal

any information relating to the representation of his client to IOU. See Fla. R. Prof.

Cond 4-1.64; In re Infocure Sec. Litig., 210 F. Supp. 2d 1331, 1352 (N.D.Ga. 2002)

(“Although MM & M of course had undisclosed knowledge about Infocure, as its

attorney, MM & M enjoyed a privilege (if not a duty) not to disclose confidential

information.”) (citing Ziemba v. Cascade Int'l, Inc., 256 F.3d 1194, 1206–07 (11th

Cir. 2001)).

      While IOU claims it relied on McIntyre’s representations in not enforcing the

Loan, IOU retained a collection agency to enforce the Loan immediately thereafter.

Ex. A, ¶25-26. On behalf of IOU, Altus made multiple attempts to collect the debt

from EUSA for months after McIntyre’s alleged statements. Ex. A, ¶26, 28-31. The

instant lawsuit is also an attempt to enforce the Loan.

      Finally, any supposed fraud was committed in Florida, not Georgia. McIntyre

“was never in Georgia at the time any alleged fraud was committed. Accordingly,

OCGA § 9–10–91(2) is not applicable as a basis for exercising personal jurisdiction

over [McIntyre].” White v. Roberts, 216 Ga.App. 273, 275 (1995).

      2. There is No Basis to Assert “Conspiracy Jurisdiction” Over McIntyre.



4
  IOU also alleges McIntyre violated the Florida and Georgia rules of professional
conduct. These allegations are baseless, and the rules do not give rise to a third party
cause of action. See Oswell v. Nixon, 275 Ga. App. 205, 207 (2005); Macort v. Prem,
Inc., 208 Fed. Appx. 781, 786 (11th Cir. 2006).

                                          13
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 14 of 26




      “In this case, because [IOU’s] underlying fraud claim fails, [IOU] cannot

maintain a cause of action for conspiracy to defraud him.” Mustaqeem-Graydon v.

SunTrust Bank, 258 Ga.App. 200, 207 (2002).

      IOU’s “conspiracy and aiding and abetting allegations also do not pass muster

under Twombly. The mere use of the words ‘conspiracy’ and ‘aiding and abetting’

without any more explanation of the grounds of the plaintiffs' entitlement to relief is

insufficient.” Edwards v. Prime, Inc., 602 F.3d 1276, 1300 (11th Cir. 2010).

      IOU’s allegations that “Defendants… conspired to commit tortious acts or

omissions, including by agents of each other” [Doc. 36-1, ¶6, see also ¶55,]

establish IOU cannot plead a plausible conspiracy claim against McIntyre. See Sun

Life Assurance Co. of Canada v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1213

n. 16 (11th Cir. 2018) (affirming dismissal of conspiracy count where, “in nearly

each of its paragraphs under its conspiracy counts Sun Life seems to reaffirm its

allegation that the producers were agents of Imperial”). A conspiracy between

McIntyre and its clients is legally impossible because McIntyre is an agent of its

clients. “[U]nder basic agency principles, the acts of a corporation's agents are

considered to be those of a single legal actor.” McAndrew v. Lockheed Martin Corp.,

206 F.3d 1031, 1036 (11th Cir. 2000).

      Because McIntyre was acting entirely within the scope of the representation

of its clients, it is immune from a conspiracy claim. See Steed v. EverHome Mortg.



                                          14
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 15 of 26




Co., 2007 WL 9703392, at *3 (N.D.Ga. Oct. 22, 2007) “[A]s long as an attorney's

conduct falls within the scope of the representation of his client, such conduct is

immune from an allegation of a [] conspiracy.”) (citing Farese v. Scherer, 342 F.3d

1223, 1232-33 (11th Cir. 2003)). Moreover, IOU’s conclusion that McIntyre

conspired with EUSA to fraudulently obtain the Loan is a strained deduction of fact

the Court need not accept as true, as IOU loaned the Funds in July 2018, before

McIntyre represented EUSA or its principals, or even knew them. Ex. A, ¶18-21.

      Even if IOU could state a claim for conspiracy, IOU “must still allege tortious

acts committed in Georgia by a resident co-conspirator” to establish jurisdiction over

McIntyre. J & D Int'l Trading (Hong Kong) Ltd. v. MTD Equip., LLC, 2014 WL

1683375, at *8 (N.D.Ga. Apr. 28, 2014) (citing Rudo v. Stubbs, 472 S.E.2d 515, 516

(Ga.App. 1996)).

      To hold that a non-resident who personally has conducted no activity
      in or with Georgia is subject to our jurisdiction based solely upon the
      theory of a conspiracy would eliminate the requirement for a “minimum
      contact” between that defendant and this forum….

Coopers & Lybrand v. Cocklereece, 157 Ga.App. 240, 246 (1981). IOU cannot rest

solely on allegations of conspiracy to assert jurisdiction over McIntyre.

      3. IOU Fails to Allege a Plausible Claim for Fraudulent Transfer.

      In the same Count III as its claims for fraud and conspiracy, IOU alleges

McIntyre violated Georgia’s Uniform Voidable Transactions Act. The Uniform

Voidable Transactions Act does not provide a basis for personal jurisdiction over

                                         15
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 16 of 26




McIntyre. First, a fraudulent transfer occurs where the funds are sent and received,

which occurred in Florida. See Cold Smoke Capital, LLC v. Gross, 2012 WL

3612626, at *5 (N.D.Ga. Aug. 21, 2012) (citing Nordberg v. Granfinanciera, S.A.

(In re Chase & Sanborn Corp.), 835 F.2d 1341, 1346 (11th Cir.1988) (holding that

a fraudulent transfer, under bankruptcy law, occurred where the transferred funds

were sent to and from), rev'd on other grounds, 492 U.S. 33 (1989)). When a transfer

is sent and received outside of Georgia, any alleged damages are “sustained outside

of Georgia.” Id.

      Second, because McIntyre, EUSA and the Kosts were not in Georgia at the

time of the transfers, the statute is inapplicable. See O.C.G.A. § 18-2-80(b) (“A cause

of action in the nature of a claim for relief under this article is governed by the law

of the jurisdiction in which the debtor is located when the transfer is made or the

obligation is incurred.”).

      Third, because IOU’s fraudulent transfer claim is premised on the Kosts’

insolvency, it violates the automatic stay in the Kost Bankruptcy, and belongs to the

Bankruptcy estate. See 11 U.S.C. § 362.

      Because any property recovered pursuant to a fraudulent transfer action
      is property of the estate, the fraudulent transfer action itself is a claim
      of the estate… [Sections] 544 and 548 [of the Bankruptcy Code]
      provide exclusive standing to a trustee to prosecute a fraudulent
      conveyance action unless the trustee has abandoned that claim or the
      automatic stay has been lifted.

In re Manton, 585 B.R. 630, 635-6 (Bankr. N.D.Ga. 2018).

                                          16
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 17 of 26




      Finally, IOU appears to allege that “inducing IOU not to enforce the Loan,”

and filing for bankruptcy, are the transfers it seeks to avoid. Neither are transfers.

See O.C.G.A. § 18-2-71(16). Moreover, IOU does not contend the Kosts were

actually insolvent, but that McIntyre “concocted a phony insolvency.” See Doc. 31,

at 23. IOU’s allegations that EUSA and the Kosts “had assets to pay the Loan [and]

the ability to resume payments on the Loan” negate with the essential insolvency

element of the claim.

      4. IOU’s “Malicious Procurement” Allegations Do Not Provide
         Jurisdiction Over McIntyre.

      In Count III, IOU alleges McIntyre induced EUSA’s and the Kosts’ fraud in

the inception of the Loan, EUSA’s breach of the Loan, and the Kost Bankruptcy.

McIntyre cannot be liable for procuring conduct that does not amount to “an

actionable wrong or a breach of contract.” See In re Bay Circle Properties, LLC,

2017 WL 3310979, at *1 (Bankr. N.D. Ga. Aug. 2, 2017) (“The Court need not

address the viability of a claim for aiding and abetting a fraudulent transfer or aiding

and abetting common law fraud under O.C.G.A. § 51–12–30; for either claim,

Plaintiffs would have to establish the existence of some underlying liability.”).

      a. McIntyre Could Not Have Procured the Alleged Fraud.

      IOU cannot substantiate its allegations that McIntyre counseled its clients in

the initiation of the Loan, or to use Loan proceeds in connection with the 2017 or




                                          17
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 18 of 26




2018 Mortgages. These transactions occurred before McIntyre knew or had a

relationship with EUSA or the Kosts. Ex. A, ¶10-13, 20.

      b. McIntyre Did Not Procure a Breach of the Loan.

      The conduct IOU alleges McIntyre procured does not amount to an actionable

wrong or a breach of contract. Even if, as IOU alleges, McIntyre instructed Mr. Kost

to discontinue preauthorized ACH payments, withdrawing ACH authorization is not

a failure to pay, and not a breach of the Loan. Cancelling ACH payments is a

statutory right. See O.C.G.A. § 11-4-403 (a bank customer has the right to order his

bank to stop payment or to close his account). “No liability exists for procuring a

breach of contract when the breach is caused by the exercise of an absolute right.”

Sowell v. Blackman, 236 Ga. App. 705, 708 (1999).

      Satisfying other debts is neither an actionable wrong nor a breach of contract.

See O.C.G.A. § 18-2-40 (“A debtor may prefer one creditor over another”). IOU’s

contention that the Kosts’ 2018 Mortgage was a breach of the Loan is directly

controverted by its allegations as to the Loan terms. IOU alleges the Promissory

Note precluded the Borrower (EUSA), not the guarantors (the Kosts), from obtaining

another loan. Id. at ¶13, 23.

      The only breach IOU alleges is nonpayment under the Loan. There are no

well-pleaded facts to support IOU’s conclusory statement that McIntyre

“apparently” induced its clients’ nonpayment. See Ex. A, ¶19. As EUSA’s attorney,



                                        18
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 19 of 26




McIntyre cannot be liable for interfering with the Loan as a matter of law. “[I]n order

to be liable for tortious interference, one must be a stranger to both the contract at

issue and the business relationship giving rise to and underpinning the contract.”

BMC-The Benchmark Mgmt. Co. v. Ceebraid-Signal Corp., 2007 WL 2126272, at

*7 (N.D.Ga. July 23, 2007), aff'd in part, 292 Fed. Appx. 784 (11th Cir. 2008). An

attorney “acting in relation to or on behalf of parties to a contract” is not a stranger

to the contract. Id. See also Hyre v. Denise, 214 Ga.App. 552, 555 (1994) (“[A]n

attorney who on behalf of a client asserts or prosecutes a claim arising from

contractual rights and duties is not a stranger to such contract…, so that a claim of

tortious interference will not lie against him or his partners.”).

      c. McIntyre Did Not Procure the Kost Bankruptcy.

      IOU appears to allege McIntyre maliciously procured the Kost Bankruptcy.

Filing a petition for bankruptcy is also not an actionable wrong or a breach of

contract. See In re Virani, 577 B.R. 599, 603 (Bankr. N.D.Ga. 2017) (“seeking to

avoid the payment of debts is not an improper purpose” for filing bankruptcy); Doc.

36-1, ¶13. IOU’s allegations regarding the Kost Bankruptcy concern administration

of the bankruptcy estate, and must be raised in the bankruptcy court. 28 U.S.C. §

157(b). IOU did not object to discharge or any part of the Kost Bankruptcy. Kost

BK, Dkt. 31.




                                           19
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 20 of 26




      IOU “has not alleged any facts to support that [McIntyre] engaged in any

conduct outside the scope of [its] representation of [its clients], or that such conduct

by [McIntyre] was not for the sole benefit of [its clients], rather than for [its] own

personal benefit.” Steed, 2007 WL 9703392, at *3. At most, IOU alleges McIntyre

was paid for its legal representation of EUSA and the Kosts. “A fee alone can not be

considered a positive factor or every legal representative to a transactional client

could find itself owing a duty to the third party involved.” In re Infocure Sec. Litig.,

210 F. Supp. 2d 1331, 1352 (N.D. Ga. 2002). See also. R.W. Holdco, Inc. v. Johnson,

267 Ga.App. 859, 864, 601 S.E.2d 177, 184 (2004) (“Moreover, ADT did not reap

‘significant benefits’ from the transaction, as Holdco maintains. It was paid only its

previously accrued and unpaid bill for professional services out of the proceeds.”);

Farese v. Scherer, 342 F.3d 1223, 1232 (11th Cir. 2003).

      5. IOU’s Aiding and Abetting Breach Claims Do Not Provide A Basis for
         Jurisdiction Over McIntyre.

      In Count IV, IOU alleges the Kosts owed IOU fiduciary duties because EUSA

was insolvent. IOU alleges McIntyre “aided, abetted and procured” the Kosts’

conversion of EUSA’s assets and breach of fiduciary duties. Again, IOU’s “aiding

and abetting allegations do not pass muster under Twombly.” Edwards v. Prime, Inc.,

602 F.3d 1276, 1300 (11th Cir. 2010). Aiding and abetting is not a discrete cause of

action, but a theory of liability based on an underlying wrong. See Kipperman, 411




                                          20
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 21 of 26




B.R. at 870. Because IOU fails to state claims for conversion or breach of fiduciary

duty, McIntyre cannot be liable to IOU for aiding and abetting.

       “[A]iding and abetting a breach of fiduciary duty, [is] equivalent to a claim

for tortious interference.” Prof'l Energy Mgmt., Inc. v. Necaise, 300 Ga. App. 223,

226, 684 S.E.2d 374, 378 (2009). “Similarly, courts have described aiding and

abetting breach of fiduciary duty as a subset of civil conspiracy.” Kipperman, 411

B.R. at 871. Because McIntyre was acting as its clients’ agent, it was not a stranger,

or third party, and cannot be liable for aiding and abetting a breach of fiduciary duty

any more than it could be liable for conspiracy or tortious interference. See Kahn v.

Britt, 765 S.E.2d 446, 458-9 (Ga. App. 2014) (holding trust’s attorneys could not be

liable for aiding and abetting because they were not strangers to the trust, and their

actions were privileged, “regardless of whether the individual defendants committed

any tort with respect to the trust”).

      IOU does not have standing to sue for conversion of EUSA’s property,

because IOU does not have title, possession, or a right to possession of EUSA’s

property. See First Bank & Tr. Co. v. Ins. Serv. Ass'n, Inc., 154 Ga.App. 697, 699

(1980) (“[A]n action for conversion can be brought only by one who has title,

possession, or a right to possession of the property.”). The only property IOU

specifically identifies as being converted are the Loan proceeds, which belong to

EUSA, and are not subject to a claim for conversion. See United States v. Ross, 131



                                          21
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 22 of 26




F.3d 970, 981 (11th Cir.1997) (“[L]oan proceeds do not remain the property of the

lender.”) (quoting United States v. Kristofic, 847 F.2d 1295, 1296 (7th Cir.1988));

Taylor v. Powertel, Inc., 250 Ga.App. 356, 358–59 (2001).

      If the Kosts owed IOU a fiduciary duty, IOU cannot establish McIntyre aided

and abetted any breach. The only facts IOU pleads to substantiate its claim are that

the Kosts satisfied the 2017 Mortgage with the Loan Proceeds, and obtained a line

of credit secured by the 2018 Mortgage. But, McIntyre was not counsel to the Kosts

at the time of those transactions, and could not have aided or abetted them. IOU

assumes, without factual support, that the Kosts paid McIntyre a “sum at least equal

to the Loan Balance.” The $2,600 McIntyre received for its services in connection

with the Florida Circuit Court Cases and Kost Bankruptcy is far less than the

$111,190.85 Loan balance. Ex. A, ¶28, 33-35.

   C. IOU Fails to Allege Jurisdiction Based on Tortious Injury in Georgia.

      O.C.G.A. § 9-10-91(3) permits a court to exercise personal jurisdiction over

a nonresident who causes tortious injury within Georgia, “if the tortfeasor regularly

does or solicits business, or engages in any other persistent course of conduct, or

derives substantial revenue from goods used or consumed or services rendered in

this state.” “[T]he mere allegation that as a result of an act or omission by a

nonresident outside this state an injury has occurred to a Georgia plaintiff does not

establish a ‘contact’ with this forum in the absence of an implicit or explicit showing



                                          22
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 23 of 26




of activity with or in Georgia by the nonresident.” Shellenberger v. Tanner, 138

Ga.App. 399, 410 (1976). The activity in Georgia required by the statute must give

rise to the cause of action asserted. See Id.

      Even if IOU suffered injury in Georgia, that injury does not arise from any

contacts set forth in § 9-10-91(3). IOU does not allege McIntyre regularly does or

solicits business, facts showing any other persistent course of conduct, or substantial

revenue from services rendered, in Georgia. One lawsuit does not suffice. Moreover,

IOU does not allege its injury arises from that unrelated case.

   D. Jurisdiction Over McIntyre Cannot Rest on Its Client’s Contacts with
      Georgia or Their Consent to Jurisdiction in Georgia.

      IOU alleges McIntyre, as agent for EUSA and the Kosts, is liable, and subject

to jurisdiction in Georgia, because of its clients’ acts or omissions. IOU

misunderstands the law. By its terms, § 9-10-91 provides jurisdiction over a principal

based on its agent’s conduct, not over an agent based on its principal’s conduct.

While a principal may be bound by the acts of its agent, “the doctrine of vicarious

liability does not make the agent liable for the acts of the principal.” Leal v. Hobbs,

245 Ga.App. 443, 445 (2000). See also Mullinax v. Miller, 242 Ga.App. 811, 815

(2000) (“plaintiffs essentially seek to hold the agent (Miller) liable for the acts of the

principal (the campaign committee). We find no support for this theory of liability

in logic or in case law.”) (emphasis in original).




                                           23
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 24 of 26




      Without explanation, IOU alleges the consent to personal jurisdiction in

Georgia in the Loan “applies” to McIntyre. Yet, McIntyre is not a party to the Loan

transaction, and was not affiliated with any of the parties to the Loan at the time it

was executed. Ex. A, ¶12-13. “A choice of law clause, [] is a contractual right that

cannot ordinarily be invoked by or against a party who did not sign the contract in

which the provision appears.” Cooper v. Meridian Yachts, Ltd., 575 F.3d 1151, 1169

(11th Cir. 2009).

VII. Exercise of Jurisdiction over McIntyre Would Violate Due Process.

      McIntyre does not have minimum contacts with Georgia sufficient to exercise

personal jurisdiction. McIntyre does not have an office, telephone, bank account, or

property in Georgia. Ex. A, ¶40, and took no action in Georgia related to this lawsuit.

Ex. A, ¶41-42. McIntyre could not reasonably anticipate being sued in Georgia for

answering phone calls in Florida made by a creditor of its Florida clients.

      Even if IOU’s calls to McIntyre in Florida somehow satisfied Georgia’s long

arm statue, they are not sufficient minimum contacts to satisfy due process. See

Thomas v. Brown, 504 Fed. Appx. 845, 848 (11th Cir. 2013) (holding defendants

attorneys did not have sufficient minimum contacts with the forum state on nearly

identical facts). Watson v. Amateur Athletic Union of the United States, Inc., 2009

WL 10664981, at *2 (N.D.Ga. Jan. 7, 2009) (“[A] nonresident's telephone or mail

contact with Georgia is generally insufficient to show the minimum contacts with



                                          24
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 25 of 26




the state necessary to establish personal jurisdiction.”); ETS Payphone, Inc. v. TK

Indus., 236 Ga.App. 713, 715 (1999) (“It is well settled that an out-of-state defendant

will not be deemed to have engaged in purposeful business activity in this state on

the basis of telephone or mail contact.”).

      McIntyre did not initiate contact with IOU. Ex. A, ¶22. McIntyre responded

to IOU’s collections efforts on behalf of its clients. Ex. A, ¶22-23. IOU’s “unilateral

activity” cannot establish jurisdiction over McIntyre.

VIII. IOU’s Claims Should Be Dismissed for Improper Venue.

      IOU’s claims against McIntyre should be dismissed for improper venue

pursuant to 28 U.S.C. §§ 1391(b) and 1404(a). IOU’s sole allegation in support of

venue is fails to establish venue is appropriate in this district: “Under 28 U.S.C. §

1391 and § 90, venue is proper as a substantial part of the events or omissions giving

rise to the claims occurred.” The relevant inquiry is where, not whether, the alleged

events occurred. As set forth in detail above, all of the events or omissions giving

rise to IOU’s tort claims occurred in Florida. IOU admits all Defendants reside in

Florida. None of the grounds for venue under 28 U.S.C. § 1391(b) apply to IOU’s

case against McIntyre. IOU’s claims should be dismissed.

      In the alternative, McIntyre requests the Court transfer venue to the Middle

District of Florida, Tampa Division pursuant to 28 U.S.C. § 1404. The convenience

of parties and witnesses, the interest of justice, and the other relevant factors weigh



                                          25
      Case 1:19-cv-04427-TWT Document 42-1 Filed 07/02/20 Page 26 of 26




in favor of venue in Florida. See Manuel v. Convergys Corp., 430 F.3d 1132, 1135

n. 1 (11th Cir. 2005); King v. Cessna Aircraft Co., 562 F.3d 1374, 1381 (11th Cir.

2009). Venue is appropriate in the Middle District of Florida, because all Defendants

reside in that district, and a substantial part of the events or omissions giving rise to

IOU’s claims occurred, and the property allegedly securing the Loan is located, in

the Middle District of Florida. See 28 U.S.C. § 1391(a)-(b). Any inconvenience to

IOU in reinstating its case in Florida is outweighed by the inconvenience to all other

parties in this lawsuit.

                  CERTIFICATE OF TYPE SIZE AND STYLE

       Counsel certifies that the size and style of type used in the foregoing document

is Times New Roman 14 point.



       RESPECTFULLY SUBMITTED this 2nd day of July, 2020.


                                                /s/ William J. Diehl
                                                AARON M. KAPPLER
                                                Georgia State Bar No. 272533
                                                WILLIAM J. DIEHL
                                                Georgia State Bar No. 213998


THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111 - Telephone
Attorneys for Defendants



                                           26
